DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
The amendment and response filed 7-22-2021 has been entered into the record.  Claims 1-10 have been cancelled.  Claims 11-20 are pending and under examination.
The text of Title 35 of the U.S. Code not reiterated herein can be found in the previous office action.

Rejections Withdrawn
The rejection of claim 16 under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the amendment to the claim.
Any art rejection not maintained herein is withdrawn in view of Applicant’s arguments.

Rejections Maintained
Claims 11-20 are rejected under the judicially approved “improper Markush grouping” doctrine. (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166). This rejection is appropriate when a claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719-20 (CCPA 1980).
In the instant case applicant argues that the alternatives all have the core structure of a benzyl-substituted dihydropteridinone.  This is not persuasive as the claims are drawn to mutually exclusive genera having different mutually exclusive core structures of 7A and 7B, where the linker-antibody construct  that forms a substantial portion of the structure is not found in the immunoconjugate of the other.  Applicant argues a chemically incomplete structure, not the claimed structure.  As such, adjuvant moieties 7a and 7b are found to form different Markush groups of inventions which are mutually exclusive. 


Applicant’s amendments and comments have been carefully considered but are not persuasive.  Applicant has only disclosed immunoconjugates that are antibodies.  No “antibody constructs” other than antibodies are described in the specification.  “Antibody construct” is broadly defined in the specification and disclosed narrowly to only provide for antibodies.  As such, the rejection is maintained as other “constructs” are not disclosed in the specification as filed.  The specification does not describe a genus of “constructs” as contemplated by the specification as filed.
For the foregoing reasons the rejection is maintained. 

Claims 10-20 stand rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/103990 (July 16, 2015; hereinafter ‘990) in view of Desai et al (US 9,127,006; with priority to 2009) for reasons made of record in the Office Action mailed 1-22-2021.
Applicant’s augments have been carefully considered but are not persuasive.  Applicant argues that Desai is silent on the use of Toll-like receptor (TLR) -agonists in immunoconjugates.  This is not persuasive, the use of TLR agonists is disclosed as covalently linked to the antibody to form an immunoconjugate is provides by the primary reference ‘990.  Desai et al teaches art known TLR agonists of the art and it is obvious to substitute one for the other.  Additionally, a reasonable expectation of success in the covalent linking and activity of the conjugate is provided by the art of record that establishes covalently linking of TLR agonists to antibodies to form immunoconjugates provide for targeting activity of the antibody and agonist activity of the conjugated TLR moiety see Stoermer et al of record and Li et al of record).  As such, there is a reasonable expectation of success in linking the TLR adjuvants as claimed to the antibody to form a functional immunoconjugate.   Applicant argues that the conjugation provides for anti-tumor efficacy, however this is not persuasive as TLR adjuvants were already known to provide for anti-tumor efficacy in the art.  There is no unexpected activity provided by linking the TLR adjuvant to the antibody, as both individual portions provide for the expected activities.  The specification does not disclose any unexpected activity of the conjugate that is not performed by its individual parts known to the art.
For the foregoing reasons, the rejection is maintained and Applicant’s arguments are not persuasive.

Status of Claims
Claims 11-20 stand rejected.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is 571-272-0855.  The examiner can generally be reached on 7:30 am - 4:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor Gary Nickol can be reached at 571-272-0835.


/Patricia Duffy/Primary Examiner, Art Unit 1645